


Exhibit 10.1
        
FORM OF AMENDMENT TO
CHANGE OF CONTROL EMPLOYMENT AGREEMENT


Taubman Centers, Inc., a Michigan corporation (together with its successors,
“Taubman”), The Taubman Realty Group Limited Partnership, a Delaware limited
partnership (together with its successors, “TRG”) and [_________] (“Executive”)
previously entered into a Change of Control Employment Agreement as originally
effective [ ] [ ], 200[ ], and as thereafter amended and restated effective [ ]
[ ], 2008 (the “Agreement”). Taubman, TRG and the Executive now amend the
Agreement, effective [ ] [ ], 2014, to replace the tax gross-up payment
provisions contained in Section 8 of the Agreement with an alternative cap on
parachutes, as reflected in the amendment of Section 8 as set forth below in
this “Amendment.” Accordingly, Section 8 of the Agreement is amended to read as
follows:
Section 8    Potential Limitation on Payment.
(a)
Definitions Relating to This Section. For purposes of this Section 8: (1)
“Excise Tax” means any excise tax imposed under Section 4999 of the Code ; (2)
“Payment” means any payment or distribution in the nature of compensation to or
for the benefit of the Executive, whether paid or payable pursuant to this
Agreement or otherwise that would be considered payments contingent on a change
in the ownership or effective control or in the ownership of a substantial
portion of the assets of Taubman, as described in Section 280G(b)(2)(A)(i) of
the Code; and (3) “Separation Payment” means a Payment paid or payable pursuant
to this Agreement (disregarding this Section).



(b)
Accounting Firm. Taubman will select, prior to any Change of Control, in its
discretion, a nationally recognized accounting firm (“Accounting Firm”) to make
the determinations contemplated by this Section 8. All determinations made by
the Accounting Firm under this Section 8 will be binding on Taubman and the
Affiliated Companies and the Executive and will be made within 60 days of a
termination of employment of the Executive, except as set forth in Section 8(e).
All determinations by the Accounting Firm under this Section 8 are made solely
for calculating amounts payable under this Agreement and not for calculating the
Executive’s tax liability for amounts paid under this Agreement or for advising
the Executive as to such liability.



(c)
Better of Net Amount With Reduction or Net Amount With No Reduction.
Notwithstanding anything in this Agreement to the contrary, in the event that
the Accounting Firm determines that Payments to the Executive would be subject
(in whole or part) to the Excise Tax, then the Payments shall be reduced, to the
extent necessary so that no portion of the Payments is subject to the Excise Tax
but only if (1) the net amount of such Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Payments) is
greater than or equal to (2) the net amount of such Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Payments). If a reduction in the Payments is
required under this Section 8(c), the Payments shall be reduced by Taubman in
its reasonable discretion in the following order: (i) reduction of any cash
payment (excluding any cash payment with respect to the acceleration of equity
awards), that is otherwise payable to the Executive that is





--------------------------------------------------------------------------------




exempt from Section 409A of the Code; (ii) reduction of any other payments or
benefits otherwise payable to the Executive (other than those described in
clause (iii) of this Section 8(c)) on a pro-rata basis or such other manner that
complies with Section 409A of the Code; and (iii) reduction of any payment or
benefit with respect to the acceleration of equity awards that is otherwise
payable to the Executive (on a pro-rata basis as between equity awards that are
covered by Section 409A of the Code and those that are not (or such other manner
that complies with Section 409A of the Code)).


(d)
Reduction Calculations. If the Accounting Firm determines that the Payments
should be reduced, Taubman will promptly give the Executive notice to that
effect and a copy of the detailed calculation thereof. As applicable, as
promptly as practicable following Taubman’s reduction of the Payments under
Section 8(c), Taubman will pay or distribute, or cause one of the Affiliated
Companies to pay or distribute, to or for the benefit of the Executive such
Separation Payments as are then due to the Executive under this Agreement, and
will promptly pay or distribute, or cause to be paid or distributed, to or for
the benefit of the Executive in the future such Separation Payments as become
due to the Executive under this Agreement, taking into account, in each case,
the possible reduction or elimination of Separation Payments pursuant to the
provisions of this Section 8.



(e)
Overpayment or Underpayment. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed to or for the benefit of the Executive pursuant to this Agreement
that should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Payments and other amounts hereunder. In the event that the Accounting Firm,
based upon the assertion of a deficiency by the Internal Revenue Service against
Taubman or any of the Affiliated Companies or the Executive that the Accounting
Firm believes has a high probability of success, determines that an Overpayment
has been made, any such Overpayment paid or distributed to or for the benefit of
the Executive will be repaid by the Executive, together with interest at the
applicable federal rate provided in Section 7872(f)(2) of the Code; provided,
however, that no such payment will be made by the Executive if and to the extent
such payment would neither reduce the amount on which the Executive is subject
to tax under Section 1 and Section 4999 of the Code nor generate a refund of
such taxes. In the event that the Accounting Firm, based on controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment will be promptly paid to or for the benefit of
the Executive together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code.



(f)
Fees and Expenses. All fees and expenses of the Accounting Firm in implementing
the provisions of this Section 8 will be borne by the Company.



(g)
Tax Controversies. In the event of any controversy with the Internal Revenue
Service or other taxing authority with regard to the Excise Tax, the Executive
will permit Taubman to control issues related to the Excise Tax, at its expense,
provided that such issues do not materially adversely affect the Executive. In
the event issues are interrelated, the Executive and Taubman shall cooperate in
good faith so as to avoid jeopardizing resolution of either issue. In the event
of any conference with any taxing authority as to the Excise Tax or associated
taxes, the Executive shall





--------------------------------------------------------------------------------




permit a representative of Taubman to accompany the Executive, and the Executive
and the Executive’s representative shall cooperate with Taubman and its
representative.


Capitalized terms not otherwise defined in this Amendment shall have the
meanings given to them in the Agreement. As amended hereby, the Agreement
remains in full force and effect. This Amendment is governed by the laws of the
State of Michigan.
IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from the
Board, Taubman and TRG execute this Amendment as of the day and year first above
written.


 
EXECUTIVE
 
 
 
[Executive]
 
 
 
 
TAUBMAN CENTERS, INC.,
 
a Michigan corporation
 
 
 
 
By:  
 
 
 
 
 
Its:   
Assistant Secretary
 
 
 
 
As guarantor of Taubman Centers, Inc.:
 
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP,
 
a Delaware limited partnership
 
 
 
 
By:  
 
 
 
 
 
Its:   
Authorized Signatory
 
 
 





